DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Response to Amendment
3.	Applicant's response filed 10 June 2022 has been considered and entered. Accordingly, claims 1-4, 6-21 are pending in this application. Claims 1-2, 6-7, 11-12, and 16-17 have been amended; claim 21 is newly added; claim 5 is cancelled; and claims 3-4, 8-10, 13-15, and 18-20 are original.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowady, JR. (Previously applied) (US 2005/0261999 A1) hereinafter Rowady, JR., in view of Medhi (US 2012/0023429 A1) hereinafter Medhi. 
As to claim 1, Rowady, JR. discloses a data processing system comprising: one or more computers; and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more computers (Para. 17), causes the one or more computer to perform operations, wherein the operations cause a display device to display in a single graphical user interface (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.): 
a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.); 
a second visual representation of the value curve (Fig.5, Para. 34, “the selectable period of time to be displayed on the display screen 60 can be variably divided and varied by the user to show past historical data on the left side of the screen, and future data on the right side of the screen”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve since user can change the time bar position to select the portion of the price graph to be displayed. Thus, the displayed selected portion of the price graph represents the second visual representation of the value curve.); 
a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the root categories such as the two or more first event icons are based on one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.); and 
a second events bar that includes two or more second event icons that are each associated with a same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.).  
Rowady, JR. also discloses in [Fig. 5, time bar 110, Para. 34], “The present time bar 110 is movable horizontally to allow the user to change the ratio between the amount of historical data viewed and the amount of future data viewed”. [Fig. 2, Reference time bar 210, Para. 76], “a thin vertical line 210, referred to as the reference time bar (i.e. a time period selection window), may be moveable by the user under cursor control (or by clinking/holding the left or right arrow keys on the keyboard). The catalyst list pane 80 is configured to display all of the catalysts that the reference time bar 210 intersects, across all catalyst tiers. That is, if the reference time bar 210 is positioned at May 26, 2004, as shown by reference number 220 in FIG. 2, then all catalysts occurring in that time frame, and across all catalyst tiers, are displayed in the catalyst list pane”. 
Rowady, JR. does not explicitly disclose a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve; a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve; wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve; wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.
However, in the same field of endeavor, Medhi discloses a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. a time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the one or more portions of the first visual representation of the value curve. Thus, the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve.);  
a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. the boundary of the time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the second visual representation of the value curve. Thus, a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.); 
wherein the two or more first event icons (Fig. 4-5, Para. 26, “data set plots corresponding to different types of performance metrics (e.g., a CPU % utilization performance metric and an active processes performance metric) may be displayed in combination on the same graph view (e.g., the joint graph view 410).”. Para. 27, “If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the first event icons which can be selected by the user for graphical representation) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.); 
wherein the two or more second event icons (Para. 27, “FIG. 5 depicts the example graphical user interface 100 of FIG.1 having data sets of the same type of metric class 502 (e.g., an application metric class) in graphical representation for different application instances 504. If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the second event icons which can be selected by the user for graphical representation.) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rowady, JR. with the teachings of Medhi by modifying Rowady, JR. such that the time-range portion of Medhi can be used in the environment of Rowady, JR. such that the specific portion of the curve of Rowady can be displayed as the second visual representation in the graphical user interface by dragging the user selection time range portion to display different portions of the represented data sets in magnification in the magnification graph view 204 (Fig. 2) as suggested by Medhi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to facilitate relatively greater human perception and more visual understanding than known performance analysis tools as suggested by Medhi (Para. 14).


As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Medhi discloses wherein the resting location of the time period selection window on the first visual representation of the value curve identifies a particular period of time (Fig. 2, Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202, i.e. the first visual representation of the value curve, backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204. Thus, the resting location of the time period selection window on the first visual representation of the value curve identifies a particular period of time.).  

As to claim 21, the claim is rejected for the same reasons as claim 1 above. In addition, Medhi discloses wherein the second visual representation of the value curve visually corresponds to a portion of the first visual representation of the value curve comprises the second visual representation of the value curve having the same shape as the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. the boundary of the time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the second visual representation of the value curve. Thus, the second visual representation of the value curve having the same shape as the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.).






6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rowady, JR. and Medhi as applied above, in view of SAREEN et al. (Previously applied) (US 2010/0114954 A1), hereinafter SAREEN. 
As to claim 3, the claim is rejected for the same reasons as claim 2 above. Combination of Rowady, JR. and Medhi do not explicitly disclose wherein the particular period of time is added as a parameter to a search query.
However, in the same field of endeavor, SAREEN discloses wherein the particular period of time is added as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Rowady, JR. and Medhi such that the time range of Rowady, JR. can be included in a search query of SAREEN as suggested by SAREEN. One of the ordinary skills in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. Combination of  Rowady, JR. and Medhi do not explicitly disclose wherein the data processing system further includes a search engine that processes the search query to generate the two or more first event icons that are each associated with a different type of event.
However, in the same field of endeavor, SAREEN discloses wherein the data processing system further includes a search engine that processes the search query to generate the two or more first event that are each associated with a different type of event (Para. 20, The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity, where each of the event is a different type of event. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120”. Thus, a search engine that processes the search query to generate the
two or more first event that are each associated with a different type of event).49 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Rowady, JR. and Medhi such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated different type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more first event icons can be generated and displayed as a graphical representation of Rowady, JR. Thus, as combined, rendering obvious “wherein the data processing system further includes a search engine that processes the search query to generate the two or more first event icons that are each associated with a different type of event” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).

7.	Claims 6-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Previously applied) (US 2017/0161755 A1) hereinafter Zhao, in view of Rowady, JR. as applied above and further in view of Medhi as also applied above.
As to claim 6, Zhao discloses a method performed by a data processing system for generating rendering data that when rendered on a display device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring within a target geographic area using historical transaction data is provided.), the method comprising: receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an economic impact of a candidate event occurring within a target geographic area using historical transaction data is provided. The method is implemented using an economic impact analyzing computing device. The method includes receiving, from a requestor, an area identifier, i.e. a content item identifier, representing the target geographic area and an event type identifier representing an event type, i.e. a particular event type, of a candidate event to occur within the target geographic area.); obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business openings or closings, the increase (or decrease) in population for the specified geographic area, the cost and time to recover funds invested into the proposed project, the increase (or decrease) in number of visitors to the geographic region, the amount of increase (or decrease) in trade with neighboring regions, or any other suitable economic indicator [Para. 31]”. Thus, one or more second events are determined associated with the content item and the particular event type at different time ranges.).
Zhao does not explicitly disclose generating rendering data that when rendered by a display device cause the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve, and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.
However, in the same filed of endeavor, Rowady, JR. discloses generating rendering data that when rendered by a display device cause the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.) that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve (Fig.5, Para. 34, “the selectable period of time to be displayed on the display screen 60 can be variably divided and varied by the user to show past historical data on the left side of the screen, and future data on the right side of the screen”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve since user can change the time bar position to select the portion of the price graph to be displayed. Thus, the displayed selected portion of the price graph represents the second visual representation of the value curve.), (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the root categories such as the two or more first event icons are based on one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.), and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhao with the teachings of Rowady, JR. by modifying Zhao such that the method of Zhao can be implemented in the environment of Rowady, JR. so that the data related to identified events of Zhao can be displayed on a single display screen as suggested by Rowady, JR. (Para. 22). One of the ordinary skill in the art would have motivated to make this modification in order to allow the user to view and select data without scrolling down through multiple screens of data over a specific period of time as suggested by Rowady, JR. (Para. 22).
Rowady, JR. also discloses in [Fig. 5, time bar 110, Para. 34], “The present time bar 110 is movable horizontally to allow the user to change the ratio between the amount of historical data viewed and the amount of future data viewed”. [Fig. 2, Reference time bar 210, Para. 76], “a thin vertical line 210, referred to as the reference time bar (i.e. a time period selection window), may be moveable by the user under cursor control (or by clinking/holding the left or right arrow keys on the keyboard). The catalyst list pane 80 is configured to display all of the catalysts that the reference time bar 210 intersects, across all catalyst tiers. That is, if the reference time bar 210 is positioned at May 26, 2004, as shown by reference number 220 in FIG. 2, then all catalysts occurring in that time frame, and across all catalyst tiers, are displayed in the catalyst list pane”. 
Combination of Zhao and Rowady, JR. do not explicitly disclose a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.
However, in the same field of endeavor, Medhi discloses a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. a time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the one or more portions of the first visual representation of the value curve. Thus, the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve.), 
wherein the two or more first event icons (Fig. 4-5, Para. 26, “data set plots corresponding to different types of performance metrics (e.g., a CPU % utilization performance metric and an active processes performance metric) may be displayed in combination on the same graph view (e.g., the joint graph view 410).”. Para. 27, “If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the first event icons which can be selected by the user for graphical representation) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.), 
wherein the two or more second event icons (Para. 27, “FIG. 5 depicts the example graphical user interface 100 of FIG.1 having data sets of the same type of metric class 502 (e.g., an application metric class) in graphical representation for different application instances 504. If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the second event icons which can be selected by the user for graphical representation.) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Medhi into the combined method of Zhao and Rowady, JR. by modifying Rowady, JR. such that the time-range portion of Medhi can be used in the environment of Rowady, JR. such that the specific portion of the curve of Rowady can be displayed as the second visual representation in the graphical user interface by dragging the user selection time range portion to display different portions of the represented data sets in magnification in the magnification graph view 204 (Fig. 2) as suggested by Medhi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to facilitate relatively greater human perception and more visual understanding than known performance analysis tools as suggested by Medhi (Para. 14).

As to claim 11, Zhao discloses a system for generating rendering data that when rendered on a display device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring within a target geographic area using historical transaction data is provided.), the system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Para. 0009): receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an economic impact of a candidate event occurring within a target geographic area using historical transaction data is provided. The method is implemented using an economic impact analyzing computing device. The method includes receiving, from a requestor, an area identifier, i.e. a content item identifier, representing the target geographic area and an event type identifier representing an event type, i.e. a particular event type, of a candidate event to occur within the target geographic area.); obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business openings or closings, the increase (or decrease) in population for the specified geographic area, the cost and time to recover funds invested into the proposed project, the increase (or decrease) in number of visitors to the geographic region, the amount of increase (or decrease) in trade with neighboring regions, or any other suitable economic indicator [Para. 31]”. Thus, one or more second events are determined associated with the content item and the particular event type at different time ranges.). 
Zhao does not explicitly disclose generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve,  and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.
However, in the same filed of endeavor, Rowady, JR. discloses generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.) that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve (Fig.5, Para. 34, “the selectable period of time to be displayed on the display screen 60 can be variably divided and varied by the user to show past historical data on the left side of the screen, and future data on the right side of the screen”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve since user can change the time bar position to select the portion of the price graph to be displayed. Thus, the displayed selected portion of the price graph represents the second visual representation of the value curve.), (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the root categories such as the two or more first event icons are based on one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.), and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhao with the teachings of Rowady, JR. by modifying Zhao such that the method of Zhao can be implemented in the environment of Rowady, JR. so that the data related to identified events of Zhao can be displayed on a single display screen as suggested by Rowady, JR. (Para. 22). One of the ordinary skills in the art would have motivated to make this modification in order to allow the user to view and select data without scrolling down through multiple screens of data over a specific period of time as suggested by Rowady, JR. (Para. 22).
Rowady, JR. also discloses in [Fig. 5, time bar 110, Para. 34], “The present time bar 110 is movable horizontally to allow the user to change the ratio between the amount of historical data viewed and the amount of future data viewed”. [Fig. 2, Reference time bar 210, Para. 76], “a thin vertical line 210, referred to as the reference time bar (i.e. a time period selection window), may be moveable by the user under cursor control (or by clinking/holding the left or right arrow keys on the keyboard). The catalyst list pane 80 is configured to display all of the catalysts that the reference time bar 210 intersects, across all catalyst tiers. That is, if the reference time bar 210 is positioned at May 26, 2004, as shown by reference number 220 in FIG. 2, then all catalysts occurring in that time frame, and across all catalyst tiers, are displayed in the catalyst list pane”. 
Combination of Zhao and Rowady, JR. do not explicitly disclose a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.
However, in the same field of endeavor, Medhi discloses a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. a time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the one or more portions of the first visual representation of the value curve. Thus, the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve.);  
wherein the two or more first event icons (Fig. 4-5, Para. 26, “data set plots corresponding to different types of performance metrics (e.g., a CPU % utilization performance metric and an active processes performance metric) may be displayed in combination on the same graph view (e.g., the joint graph view 410).”. Para. 27, “If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the first event icons which can be selected by the user for graphical representation) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.), 
wherein the two or more second event icons (Para. 27, “FIG. 5 depicts the example graphical user interface 100 of FIG.1 having data sets of the same type of metric class 502 (e.g., an application metric class) in graphical representation for different application instances 504. If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the second event icons which can be selected by the user for graphical representation.) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Medhi into the combined method of Zhao and Rowady, JR. by modifying Rowady, JR. such that the time-range portion of Medhi can be used in the environment of Rowady, JR. such that the specific portion of the curve of Rowady can be displayed as the second visual representation in the graphical user interface by dragging the user selection time range portion to display different portions of the represented data sets in magnification in the magnification graph view 204 (Fig. 2) as suggested by Medhi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to facilitate relatively greater human perception and more visual understanding than known performance analysis tools as suggested by Medhi (Para. 14).
As to claim 16, Zhao discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (Para. 0009), cause the one or more computers to perform operations for generating rendering data that when rendered on a display52 Attorney Docket No.: 44349-0062001 device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring within a target geographic area using historical transaction data is provided.), the operations comprising: receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an economic impact of a candidate event occurring within a target geographic area using historical transaction data is provided. The method is implemented using an economic impact analyzing computing device. The method includes receiving, from a requestor, an area identifier, i.e. a content item identifier, representing the target geographic area and an event type identifier representing an event type, i.e. a particular event type, of a candidate event to occur within the target geographic area.); obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business openings or closings, the increase (or decrease) in population for the specified geographic area, the cost and time to recover funds invested into the proposed project, the increase (or decrease) in number of visitors to the geographic region, the amount of increase (or decrease) in trade with neighboring regions, or any other suitable economic indicator [Para. 31]”. Thus, one or more second events are determined associated with the content item and the particular event type at different time ranges.). 
Zhao does not explicitly disclose generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve, and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.  
However, in the same filed of endeavor, Rowady, JR. discloses generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.) that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (iii) a second visual representation of the value curve that visually corresponds to a portion of the first visual representation of the value curve (Fig.5, Para. 34, “the selectable period of time to be displayed on the display screen 60 can be variably divided and varied by the user to show past historical data on the left side of the screen, and future data on the right side of the screen”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve since user can change the time bar position to select the portion of the price graph to be displayed. Thus, the displayed selected portion of the price graph represents the second visual representation of the value curve.), (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the root categories such as the two or more first event icons are based on one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.), and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhao with the teachings of Rowady, JR. by modifying Zhao such that the method of Zhao can be implemented in the environment of Rowady, JR. so that the data related to identified events of Zhao can be displayed on a single display screen as suggested by Rowady, JR. (Para. 22). One of the ordinary skill in the art would have motivated to make this modification in order to allow the user to view and select data without scrolling down through multiple screens of data over a specific period of time as suggested by Rowady, JR. (Para. 22).
Rowady, JR. also discloses in [Fig. 5, time bar 110, Para. 34], “The present time bar 110 is movable horizontally to allow the user to change the ratio between the amount of historical data viewed and the amount of future data viewed”. [Fig. 2, Reference time bar 210, Para. 76], “a thin vertical line 210, referred to as the reference time bar (i.e. a time period selection window), may be moveable by the user under cursor control (or by clinking/holding the left or right arrow keys on the keyboard). The catalyst list pane 80 is configured to display all of the catalysts that the reference time bar 210 intersects, across all catalyst tiers. That is, if the reference time bar 210 is positioned at May 26, 2004, as shown by reference number 220 in FIG. 2, then all catalysts occurring in that time frame, and across all catalyst tiers, are displayed in the catalyst list pane”. 
Combination of Zhao and Rowady, JR. do not explicitly disclose a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, wherein the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve, wherein the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.  
However, in the same field of endeavor, Medhi discloses a time period selection window that is defined by a boundary that encompasses at least a portion of the first visual representation of the value curve, wherein the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Para. 23, when a user selects a user-selection time-range portion 206, i.e. a time period selection window, of one or more data plots corresponding to one or more metrics data sets represented in the reference graph window 202 which indicates the first visual representation of the value curve, a graphical representation corresponding to the selected portion is shown in magnification in the magnification graph view 204, where the magnification graph view indicates a portion of the first visual representation of the value curve. The time-scale of the magnification graph view 204 corresponds to the time span selected in the user-selection time-range portion 206 of the reference graph view 202. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve and the magnification graph view represents the one or more portions of the first visual representation of the value curve. Thus, the time period selection window is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve.);  
wherein the two or more first event icons (Fig. 4-5, Para. 26, “data set plots corresponding to different types of performance metrics (e.g., a CPU % utilization performance metric and an active processes performance metric) may be displayed in combination on the same graph view (e.g., the joint graph view 410).”. Para. 27, “If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the first event icons which can be selected by the user for graphical representation) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more first event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.), 
wherein the two or more second event icons (Para. 27, “FIG. 5 depicts the example graphical user interface 100 of FIG.1 having data sets of the same type of metric class 502 (e.g., an application metric class) in graphical representation for different application instances 504. If a user desires to analyze the same performance metric for different instances of a particular metric class, the user can select the metric class type in the metric classes box 108, select multiple class instances in an instances box 506, and select a data set identifier from the metric data sets box 110 for the desired performance metric (e.g., CPU % utilization).”, where each of the metric data set represents here as the second event icons which can be selected by the user for graphical representation.) are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve (Para. 15, “enable users to access various performance metrics via a single user interface console or host window and relatively quickly graph the performance metrics in different combinations to facilitate identifying issues or problem patterns in system performance. Such relative displaying of data sets also enables comparing performance data in the context of business events or other activities that may affect computer and/or network performance”. Para. 18, “information technology (IT) infrastructures more closely linked to business processes and activities can be more effectively analyzed for performance problems related to such business processes and activities by graphically showing metric data sets in association with calendar times during which business events or activities may have occurred.”. Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202 backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204, where the reference graph window 202 represents the first visual representation of the value curve. Thus, the two or more second event icons are determined based on the portion of the first visual representation of the value curve encompassed by the boundary of the time period selection window when the time period selection window is at a resting location along the first visual representation of the value curve.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Medhi into the combined method of Zhao and Rowady, JR. by modifying Rowady, JR. such that the time-range portion of Medhi can be used in the environment of Rowady, JR. such that the specific portion of the curve of Rowady can be displayed as the second visual representation in the graphical user interface by dragging the user selection time range portion to display different portions of the represented data sets in magnification in the magnification graph view 204 (Fig. 2) as suggested by Medhi (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to facilitate relatively greater human perception and more visual understanding than known performance analysis tools as suggested by Medhi (Para. 14).

As to claims 7, 12 and 17, the claims are rejected for the same reasons as claims 6, 11 and 16 above. In addition, Medhi discloses wherein the resting location of the time period selection window on the first visual representation of the value curve identifies a particular period of time (Fig. 2, Para. 24, the user may drag the user-selection time-range portion 206, i.e. the time period selection window, along the reference graph window 202, i.e. the first visual representation of the value curve, backwards or forwards in time to display different portions of the represented data sets in magnification in the magnification graph view 204. Thus, the resting location of the time period selection window on the first visual representation of the value curve identifies a particular period of time.).  
As to claims 10, 15 and 20, the claims are rejected for the same reasons as claims 6, 11 and 16 above. In addition, Rowady, JR. discloses the method further comprising: receiving data representing a selection of one of the first event icons or one of the second event icons (Para. 39, The catalyst map pane 78 permits the rapid or real time acquisition of information, i.e. receiving data, from multiple disparate data sources and data types by the user, and permits detailed and sometimes obscure events to be mapped into the future.); and in response to receiving data representing a selection of one of the first event icons or one of the second event icons, generating rendering data that when rendered on a display device comprises a graphical element that includes a marker that identifies a point in time on the second visual representation of the value curve that is associated with the selected event icon (Para. 73, “When the user hovers the cursor over the specific icon 202 (FIG. 12) in the line of catalysts represented by regulatory events, a pop-up window 203 is displayed, as shown in FIG. 12, which provides further detail for the selected regulatory event, and further indicates that on Sep. 2, 2003, multiple filings of "SEC-Form 4" occurred”, where icons for the events indicates the first event icons or second event icons and the pop-up window acts as a marker to indicate the details information of the selected icon.).  



8.	Claims 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Rowady, JR, and Medhi as applied above, and further in view of SAREEN as also applied above.
As to claims 8, 13 and 18, the claims are rejected for the same reasons as claims 7, 12 and 17 above. Combination of Zhao and Rowady, JR. and Medhi do not explicitly disclose the method further comprising: adding the particular period of time as a parameter to a search query; and processing the search query, using a search engine, to generate the two or more first event icons that are each associated with a different type of event. 50 Attorney Docket No.: 44349-0062001  
However, in the same field of endeavor, SAREEN discloses the method further comprising: adding the particular period of time as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query); and processing the search query, using a search engine, to generate the two or more first event that are each associated with a different type of event (Para. 20, The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity, where each of the event is a different type of event. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120”. Thus, a search engine that processes the search query to generate the two or more first event that are each associated with a different type of event).49 Attorney Docket No.: 44349-0062001   50 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Zhao and Rowady, JR. and Medhi by modifying Rowady, JR. such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated different type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more first event icons can be generated and displayed as a graphical representation of Rowady, JR. Thus, as combined, rendering obvious “processing the search query, using a search engine, to generate the two or more first event that are each associated with a different type of event” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).


As to claims 9, 14 and 19, the claims are rejected for the same reasons as claims 7, 12 and 17 above. Combination of Zhao and Rowady, JR. and Medhi do not explicitly disclose the method further comprising: adding the particular period of time as a parameter to a search query; and processing the search query, using a search engine, to generate the two or more second event icons that are each associated with a same type of event.  
However, in the same field of endeavor, SAREEN discloses the method further comprising: adding the particular period of time as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query); and processing the search query, using a search engine, to generate the two or more second event that are each associated with a same type of event (Para. 20, “The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity”. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120”. Para. 30, “A seasonal period associated with the queries that are received in realtime may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event. An increase in a rate of publication of content related to the event observed by the web crawler, generates increases in the assigned popularity measure corresponding to the event”. Since event related to certain queries may be more popular during holiday seasons, thus, a search engine that processes the search query to generate the two or more second event icons that are each associated with a same type of event).49 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Zhao and Rowady, JR. and Medhi by modifying Rowady, JR. such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated same type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more second event icons can be generated and displayed as a graphical representation of Rowady, JR.. Thus, as combined, rendering obvious “processing the search query, using a search engine, to generate the two or more second event that are each associated with a same type of event” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 10-14, with respect to the rejections of claims 1-20 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1-4 and 6-21 under 35 USC §103 above in view of the newly found reference.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 10,204,093 B2) teaches data summary view of a set of events that correspond to query results of a query.
Fletcher et al. (US 9,245,057 B1) teaches presenting a graphical visualization along a time-based graph lane using key performance indicators derived from machine data.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167